Permit me to offer my sincere congratulations and good wishes to the President of the Assembly and to the Vice-Presidents who have been elected to guide the activities of the twenty-seventh session of the Assembly. With their experience and reputation for wise counsel, I have no doubt that this session will prove as fruitful and beneficial as the others.
157.	Permit me also to express my delegation's gratitude to the outgoing President, Mr. Adam Malik, for the efficiency and diligence he has shown in executing his functions at the past session.
158.	One could, with much justification, assert that the last session was characterized by a general determination to clear the air to clear the air not only in terms of the environment but also in terms of major issues of vital interest to the developing countries. I refer to the problems arising from the structure of international trade, the law of the sea-about which we shall no doubt be hearing more this session the admission of certain countries to the United Nations, the Rhodesian question and the situation in the Middle East.
159.	We have followed very closely the proceedings of the First All-African Seminar on the Human Environment, held at Addis-Ababa from 23 to 28 August 1971, as well as the United Nations Conference on the Human Environment, held at Stockholm in June 1972, which, in our opinion, constitutes a landmark in the history of post-industrial civilization and in the continuous efforts of man not only to conquer nature through science and technology but also to place science in perspective by critically evaluating its ethical and aesthetic aspects and directing science, not toward that uncertain progress that leads to alienation, destruction and meaninglessness, but towards the service of man and his environment. By so doing science would be not, as is commonly supposed, the antithesis of nature, but the mediator between man and nature. We believe that science and technology, when properly controlled and applied, can be of immense value in the rehabilitation of man-both industrial and developing man in the integration of the alienated individual into society, and in the search for new moral and aesthetic concepts, in keeping with a rapidly changing world.
160.	Naturally, we, the developing countries, were at first wary of the alarm sounded by the industrialized countries at the serious environmental problems that resulted from rapid and haphazard industrialization and urbanization, seeing it, perhaps wrongly, in terms of the rich having the leisure to tell the poor how to keep their gardens neat and trim. My Government has gradually come to the view, particularly after the Stockholm Conference, which laid down certain conditions of development, that there is much value and merit in the argument of the environmentalist movement.
161.	As a developing country, it is our intention to avoid as many of the pitfalls and frustrations of development as possible. My Government has therefore taken steps, in co-operation with the United Nations Development Program (UNDP), to prevent pollution of our beaches by crude oil. and the dumping of oil in Gambian waters. Many of our beaches were polluted by crude oil last August, at the rate of one cubic foot per yard. We are in the process of becoming a party to international conventions relating to oil pollution damage and to the conservation of natural resources. We therefore welcome the proposed United Nations environment secretariat, and we hope that as many countries as possible will avail themselves of its services. The Gambia Government has also taken steps to seek advice from UNESCO on appropriate legislative measures for the protection and preservation of historic sites and monuments, and the machinery for the administration of these sites and monuments will soon be established. Planning and drainage problems of the urban areas have also engaged our attention, and it is envisaged that significant progress in these directions will be made in the next few years.
162.	My Government, however, feels that, in view, of the possible conflict of interests between the claims of rapid agro-industrial development designed to raise the income and living standards of the population, and the equally valid claims of the people for the enjoyment of adequate social and physical facilities, the developing countries will require the financial and technical assistance of the United Nations agencies and other international bodies and the cooperation of foreign businesses and international corporations in the difficult but rewarding exercise of relating the pace of economic development to the preservation and control of the human and physical environment and reducing the mental-health and nutritional hazards connected with rapid change. We are therefore encouraged by the positive approach the Stockholm Conference has taken towards the problem of pollution and the human environment. That approach, in our view, has correctly identified the major environmental problems and outlined an integrated strategy involving population control, nutrition, education, drainage and sewerage, physical planning and natural resource management for the solution of these problems. Our only reservation, which, I believe, we share with some other countries, is that instead of creating a United Nations super-agency for the environment, we propose an environmental policy and co-ordinating unit within the United Nations Secretariat, responsible to a governing council which in turn would be responsible to the General Assembly. The specialized agencies, UNDP and the World Bank would continue the work of environmental control and the injection of environmental questions into development plans and surveys.
163.	There is another type of pollution, however, which is far more dangerous and difficult to control or eliminate. This is the pollution of racism and apartheid. It is a pollution both of the mind and of the body and, more significantly, it threatens to pollute the conduct of international relations. It is a pollutant the removal of which has persistently dogged the efforts of this Assembly and all the devices known to civilized state-manship.
164.	We spoke a few minutes ago of the policies and programs proposed by the international community to mediate the conflict between man and nature. The Stockholm Conference quite rightly drew the world's attention to the ravages which man's arrogance and steam-engine intellect have perpetrated on nature, with the resulting physical, aesthetic and psychological damage. Nevertheless, no damage can be greater or more dangerous than that caused by man's inhumanity to man, particularly when that inhumanity is based on economic deprivation, political oppression and a morally reprehensible and intellectually indefensible system of government. The racist minority regimes of Pretoria and Salisbury and their silent backers in the West-have, in defiance of all the appeals and resolutions of this Assembly and the Security Council, and in defiance of civilized opinion throughout the world, persistently and with mechanical monotony paraded before this Assembly the tragicomedy of civitas diaboli masquerading as civitas dei. We therefore propose that this Assembly should consider amending the Declaration of the Stockholm Conference to include world-wide economic and educational measures against racism and apartheid
165.	Matters arising from concerted international action against racism bring to mind the problem of Rhodesia. Sufficient time has now elapsed for all Member States to reach their conclusions on the findings of the Pearce Commission report on the so-called Anglo-Rhodesian proposals for a settlement. Before stating my Government's attitude to this new development, I should like to join my African colleagues in congratulating Lord Pearce and his Commissioners for their objectivity and their painstaking efforts in ascertaining the views of the majority of the Rhodesian population under very difficult and trying conditions. My Government is also pleased to note the United Kingdom Government's willingness to accept the necessity of this Commission in the first place, and for the 
moral courage it has displayed in accepting the conclusions the inevitable conclusions of the Pearce Commission.
166.	The Peace Commission report has not only underlined the unequivocal rejection of the so-called settlement proposals, but has also exposed the pretentions of the illegal Smith regime to represent the wishes of the majority in Rhodesia. The report has also made it clear that there should be no illusions about the achievement of majority rule in the near future. My Government has always held the view that the Anglo-Rhodesian proposals constituted a deliberate departure from the five principles of the United Kingdom Government. We are happy that this conviction has been vindicated by an impartial body. We are also pleased to note the United Kingdom Government's continuing commitment to sanctions as long as no reasonable prospect of an equitable settlement is in sight. While we support the United Kingdom Government's proposal for a "time for reflection" and for more time so that all parties to the Rhodesian conflict would, hopefully, be able to create the conditions for a modus vivendi, we are somewhat apprehensive that the political time-scale that may be envisaged by the United Kingdom Government could further contribute to the preservation of the status quo in Rhodesia. We believe that the United Kingdom Government, as the responsible Power, should take the initiative, at the earliest opportunity, in convening a meeting of the representatives of all shades of opinion in Rhodesia including the leaders of the banned African political parties to review the 1969 Constitution and to propose amendments or alternatives to that Constitution, with a view to establishing democratic political processes and a genuine multiracial society as a basis for the independence of Rhodesia.
167.	Time is useful for those who believe in the peaceful and democratic resolution of conflicts. It is, however, a serious error of judgment to allow dictators and racists too much time to spread their totalitarian tentacles further. It is precisely the political dividends of time, and therefore of growing confidence abroad, that the racists of southern Africa hope to reap. For this reason, we, the African countries, through the Organization of African Unity, have called upon the United Kingdom Government to convene a constitutional conference, guarantee the free expression of political opinion in Rhodesia, and provide the granting of universal adult suffrage by secret ballot for the population of Rhodesia as a whole.
168.	Having outlined our position on Rhodesia, I now move from the local politics of inequality to the international economics, and politics, of inequality. Even before its meeting in Santiago in the spring of 1972, the third session of UNCTAD, was viewed with some justified pessimism by the developing countries. If its task was, in the words of its Secretary-General, Mr. Perez Guerrero, "to bring about a reversal of prevailing tendencies in international decision-making and to translate the awareness of the development problem the central issue of our time- into convergent policies concerning trade, aid and related areas,"  then in our view, this was not accomplished at Santiago. It could not be, particularly as certain countries chose to make it their duty to give us lessons in the efficient management of our resources, some going so far as to question the necessity of international commodity agreements. Internationally, therefore, we are still in the age of charity.
169.	We do, however, share the concern expressed at UNCTAD's third session over the question of linking special drawing rights to additional development assistance. As a developing country, we are also concerned with increased freight rates and maritime transport costs, as well as with comprehensive international agreements on primary commodities. Our continued development to a large extent depends on the efforts of the international community to reach agreement on equitable solutions to these development difficulties that have engaged the attention of the UNCTAD secretariat. In this connexion, my Government also welcomes the forthright manner in which the importance of expanding trade links among the developing countries was pointed out in Santiago. We believe that the lessons learned from successive UNCTAD conferences since 1964 ought to lead to the inescapable conclusion that whatever UNCTAD may achieve, whatever breaches the developing countries may succeed in making in the protectionist wall of the rich nations, in the final analysis the problem of the economic emancipation of the developing countries is a problem only they can solve through their own united efforts and strategic economic choices. The salvation of the developing countries, we believe, cannot but be most materially assisted by the developing countries themselves and by economic methods and choices peculiarly suited to the realities of the developing world.
170.	I have done no more than provide a summary of my Government's policy on various issues of the day. AS a developing country and as an African country, Gambia's major concerns are trade and development, the effective prosecution of the struggle against racism and apartheid, the equitable sharing of the resources of the sea in the light of the special needs of the developing countries, the improvement and control of the human environment without prejudice to the rapid economic development of the non-European countries, and international security. These issues will no doubt engage the attention of this Assembly, and it is my Government's hope that our deliberations here will result in collective action and in the harmonization of views and policies for the resolution of these problems in the interests of mankind and in the cause of peace.
